DETAILED ACTION
Status of the Application 
	Claims 1-17, 35-37 are pending.
	The present application is being examined under the pre-AIA  first to invent provisions.
	A preliminary amendment cancelling claims 18-34 as submitted in a communication filed on 7/20/2021 is acknowledged.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1a-1i.	Claims 2-9, 16, drawn in part to a fusion protein comprising a transcriptional effector and an inactive meganuclease DNA-binding domain that binds to a target recognition site, wherein said DNA binding domain comprises a variant of the I-CreI of  SEQ ID NO: 1 having altered specificity for at least one recognition half site relative to the I-CreI of  SEQ ID NO: 1, wherein the meganuclease has specificity for a recognition half site which is a variant of the recognition half site of  SEQ ID NO:  2, wherein the specificity at position -1, -2, -3, -4, -5, -6, -7, -8 or -9 of the recognition half site has been altered, respectively.  Group 1a encompasses the subject matter described above as it relates to position -1. Group 1b encompasses the subject matter described above as it relates to position -2….Group 1i encompasses the subject matter described above as it relates to position -9, classified in C07K 2319/80; C07K 2319/81 and C07K 2319/71.
2a-2i.	Claims 2-9, 16, drawn in part to a fusion protein comprising a transcriptional effector and an inactive meganuclease DNA-binding domain that binds to a target recognition site, wherein said DNA binding domain comprises a variant of the I-CreI of  SEQ ID NO: 1 having altered specificity for at least one recognition half site relative to the I-CreI of  SEQ ID NO: 1, wherein the meganuclease has specificity for a recognition half site which is a variant of the recognition half site of  SEQ ID NO:  3, wherein the specificity at position -1, -2, -3, -4, -5, -6, -7, -8 or -9 of the recognition half site has been altered, respectively.  Group 2a encompasses the subject matter described above as it relates to position -1. Group 2b encompasses the subject matter described above as it relates to position -2….Group 2i encompasses the subject matter described above as it relates to position -9, classified in C07K 2319/80; C07K 2319/81 and C07K 2319/71.
3a-3i.	Claims 2-9, 16, drawn in part to a fusion protein comprising a transcriptional effector and an inactive meganuclease DNA-binding domain that binds to a target recognition site, wherein said DNA binding domain comprises a variant of the I-CreI of  SEQ ID NO: 1 having altered specificity for at least one recognition half site relative to the I-CreI of  SEQ ID NO: 1, wherein the meganuclease has specificity for a recognition half site which is a variant of the recognition half site of  SEQ ID NO:  4, wherein the specificity at position -1, -2, -3, -4, -5, -6, -7, -8 or -9 of the recognition half site has been altered, respectively.  Group 3a encompasses the subject matter described above as it relates to position -1. Group 3b encompasses the subject matter described above as it relates to position -2….Group 3i encompasses the subject matter described above as it relates to position -9, classified in C07K 2319/80; C07K 2319/81 and C07K 2319/71.
4a-4i.	Claims 2-9, 16, drawn in part to a fusion protein comprising a transcriptional effector and an inactive meganuclease DNA-binding domain that binds to a target recognition site, wherein said DNA binding domain comprises a variant of the I-CreI of  SEQ ID NO: 1 having altered specificity for at least one recognition half site relative to the I-CreI of  SEQ ID NO: 1, wherein the meganuclease has specificity for a recognition half site which is a variant of the recognition half site of  SEQ ID NO:  5, wherein the specificity at position -1, -2, -3, -4, -5, -6, -7, -8 or -9 of the recognition half site has been altered, respectively.  Group 4a encompasses the subject matter described above as it relates to position -1. Group 4b encompasses the subject matter described above as it relates to position -2….Group 4i encompasses the subject matter described above as it relates to position -9, classified in C07K 2319/80; C07K 2319/81 and C07K 2319/71.
5a-5i.	Claims 2-7, 10-11, 17, drawn in part to a fusion protein comprising a transcriptional effector and an inactive meganuclease DNA-binding domain that binds to a target recognition site, wherein said DNA binding domain comprises a variant of the I-MsoI of  SEQ ID NO: 6 having altered specificity for at least one recognition half site relative to the I- MsoI of  SEQ ID NO: 6, wherein the meganuclease has specificity for a recognition half site which is a variant of the recognition half site of  SEQ ID NO:  7, wherein the specificity at position -1, -2, -3, -4, -5, -6, -7, -8 or -9 of the recognition half site has been altered, respectively.  Group 5a encompasses the subject matter described above as it relates to position -1. Group 5b encompasses the subject matter described above as it relates to position -2….Group 5i encompasses the subject matter described above as it relates to position -9, classified in C07K 2319/80; C07K 2319/81 and C07K 2319/71.
6a-6i.	Claims 2-7, 10-11, 17, drawn in part to a fusion protein comprising a transcriptional effector and an inactive meganuclease DNA-binding domain that binds to a target recognition site, wherein said DNA binding domain comprises a variant of the I-MsoI of  SEQ ID NO: 6 having altered specificity for at least one recognition half site relative to the I- MsoI of  SEQ ID NO: 6, wherein the meganuclease has specificity for a recognition half site which is a variant of the recognition half site of  SEQ ID NO:  8, wherein the specificity at position -1, -2, -3, -4, -5, -6, -7, -8 or -9 of the recognition half site has been altered, respectively.  Group 6a encompasses the subject matter described above as it relates to position -1. Group 6b encompasses the subject matter described above as it relates to position -2….Group 6i encompasses the subject matter described above as it relates to position -9, classified in C07K 2319/80; C07K 2319/81 and C07K 2319/71.
7a-7n.	Claims 2-7, 12-13, drawn in part to a fusion protein comprising a transcriptional effector and an inactive meganuclease DNA-binding domain that binds to a target recognition site, wherein said DNA binding domain comprises a variant of the I- SceI of  SEQ ID NO: 9 having altered specificity for at least one recognition half site relative to the I- SceI of  SEQ ID NO: 9, wherein the meganuclease has specificity for a recognition half site which is a variant of the recognition half site of  SEQ ID NO: 10, wherein the specificity at position 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, or 18 of the recognition half site has been altered, respectively.  Group 7a encompasses the subject matter described above as it relates to position 4. Group 7b encompasses the subject matter described above as it relates to position 5….Group 7n encompasses the subject matter described above as it relates to position 18, classified in C07K 2319/80; C07K 2319/81 and C07K 2319/71.
8a-8n.	Claims 2-7, 12-13, drawn in part to a fusion protein comprising a transcriptional effector and an inactive meganuclease DNA-binding domain that binds to a target recognition site, wherein said DNA binding domain comprises a variant of the I- SceI of  SEQ ID NO: 9 having altered specificity for at least one recognition half site relative to the I- SceI of  SEQ ID NO: 9, wherein the meganuclease has specificity for a recognition half site which is a variant of the recognition half site of  SEQ ID NO: 11, wherein the specificity at position 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, or 18 of the recognition half site has been altered, respectively.  Group 8a encompasses the subject matter described above as it relates to position 4. Group 8b encompasses the subject matter described above as it relates to position 5….Group 8n encompasses the subject matter described above as it relates to position 18, classified in C07K 2319/80; C07K 2319/81 and C07K 2319/71.
9a-9i.	Claims 2-7, 14-15, drawn in part to a fusion protein comprising a transcriptional effector and an inactive meganuclease DNA-binding domain that binds to a target recognition site, wherein said DNA binding domain comprises a variant of the I-CeuI of  SEQ ID NO: 12 having altered specificity for at least one recognition half site relative to the I- CeuI of  SEQ ID NO: 12, wherein the meganuclease has specificity for a recognition half site which is a variant of the recognition half site of  SEQ ID NO: 13, wherein the specificity at position -1, -2, -3, -4, -5, -6, -7, -8 or -9 of the recognition half site has been altered, respectively.  Group 9a encompasses the subject matter described above as it relates to position -1. Group 9b encompasses the subject matter described above as it relates to position -2….Group 9i encompasses the subject matter described above as it relates to position -9, classified in C07K 2319/80; C07K 2319/81 and C07K 2319/71.
10a-10i.	Claims 2-7, 14-15, in part to a fusion protein comprising a transcriptional effector and an inactive meganuclease DNA-binding domain that binds to a target recognition site, wherein said DNA binding domain comprises a variant of the I-CeuI of  SEQ ID NO: 12 having altered specificity for at least one recognition half site relative to the I- CeuI of  SEQ ID NO: 12, wherein the meganuclease has specificity for a recognition half site which is a variant of the recognition half site of  SEQ ID NO: 14, wherein the specificity at position -1, -2, -3, -4, -5, -6, -7, -8 or -9 of the recognition half site has been altered, respectively.  Group 10a encompasses the subject matter described above as it relates to position -1. Group 10b encompasses the subject matter described above as it relates to position -2….Group 10i encompasses the subject matter described above as it relates to position -9, classified in C07K 2319/80; C07K 2319/81 and C07K 2319/71.
11.	Claim 35, drawn to a nucleic acid encoding a fusion protein comprising a transcriptional effector and an inactive meganuclease binding domain that binds a target recognition site classified in C07H 21/00. 
12.	Claim 36, drawn to a method for treating a disease or a condition by administering to a patient a nucleic acid encoding a fusion protein comprising a transcriptional effector and an inactive meganuclease binding domain that binds a target recognition site, classified in A61K 48/00.
13.	Claim 37, drawn to a method for treating a disease or a condition by administering to a patient a fusion protein comprising a transcriptional effector and an inactive meganuclease binding domain that binds a target recognition site, classified in class A61K 48/005.
The inventions are distinct, each from the other because of the following reasons:
Inventions 1a-1i, 2a-2i, 3a-3i, 4a-4i, 5a-5i, 6a-6i, 7a-7n, 8a-8n, 9a-9i, 10a-10i and 11 are directed to related inventions to the extent that the nucleic acid of Invention 11 encodes the fusion proteins of Inventions 1a-1i, 2a-2i, 3a-3i, 4a-4i, 5a-5i, 6a-6i, 7a-7n, 8a-8n, 9a-9i, 10a-10i, and Inventions 1a-1i, 2a-2i, 3a-3i, 4a-4i, 5a-5i, 6a-6i, 7a-7n, 8a-8n, 9a-9i, 10a-10i are fusion proteins comprising an inactive meganuclease DNA binding domain.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and have a materially different design, mode of operation, function and effect.  The nucleic acid of Invention 11 comprises purine and pyrimidine units, and the fusion proteins of Inventions 1a-1i, 2a-2i, 3a-3i, 4a-4i, 5a-5i, 6a-6i, 7a-7n, 8a-8n, 9a-9i, and 10a-10i  comprise amino acids, thus being structurally and functionally distinct molecules.  In addition, the fusion proteins of Inventions 1a-1i, 2a-2i, 3a-3i, 4a-4i, 5a-5i, 6a-6i, 7a-7n, 8a-8n, 9a-9i, and 10a-10i comprise different amino acid sequences, thus being structurally different and recognizing different targets.  The nucleic acid of Invention 11 has other uses besides encoding the fusion proteins of Inventions 1a-1i, 2a-2i, 3a-3i, 4a-4i, 5a-5i, 6a-6i, 7a-7n, 8a-8n, 9a-9i, and 10a-10i, such as a hybridization probe or in gene therapy.    Further, the fusion proteins of Inventions 1a-1i, 2a-2i, 3a-3i, 4a-4i, 5a-5i, 6a-6i, 7a-7n, 8a-8n, 9a-9i, and 10a-10i can be prepared by processes which are materially different from recombinant expression of the nucleic acid of Invention 11, such as by chemical synthesis, or by isolation and purification from natural sources.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions 1a-1i, 2a-2i, 3a-3i, 4a-4i, 5a-5i, 6a-6i, 7a-7n, 8a-8n, 9a-9i, 10a-10i and 13 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the fusion proteins of Inventions 1a-1i, 2a-2i, 3a-3i, 4a-4i, 5a-5i, 6a-6i, 7a-7n, 8a-8n, 9a-9i, and 10a-10i can be used in the method of Invention 13 as well as to elicit antibodies.
Inventions 11 and 12 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the nucleic acid of Invention 11 can be used in the method of Invention 12 as well as to recombinantly produce the fusion proteins of Inventions 1a-1i, 2a-2i, 3a-3i, 4a-4i, 5a-5i, 6a-6i, 7a-7n, 8a-8n, 9a-9i, or 10a-10i.
Inventions 1a-1i, 2a-2i, 3a-3i, 4a-4i, 5a-5i, 6a-6i, 7a-7n, 8a-8n, 9a-9i, 10a-10i and 12 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the fusion proteins of Inventions 1a-1i, 2a-2i, 3a-3i, 4a-4i, 5a-5i, 6a-6i, 7a-7n, 8a-8n, 9a-9i, and 10a-10i are neither made nor used by the method of Invention 12.
Inventions 11 and 13 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the nucleic acid of Invention 11 is neither used nor made by the process of Invention 13. 
Claim 1 link(s) inventions 1a-1i, 2a-2i, 3a-3i, 4a-4i, 5a-5i, 6a-6i, 7a-7n, 8a-8n, 9a-9i, and 10a-10i.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The Examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
September 6, 2022